Citation Nr: 0315930	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  93-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than July 18, 1991, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his psychologist


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating decision 
by the Cleveland, Ohio RO that granted service connection for 
PTSD, effective from July 18, 1991.  The veteran appealed the 
effective date assigned.

In February 2001, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

In an April 2001 decision, the Board denied the veteran's 
claim for an earlier effective date for a grant of service 
connection for PTSD.  The veteran, in turn, appealed this 
denial to the United States Court of Appeals for Veterans 
Claims (Court).

In January 2003, the Court issued an order that vacated the 
Board's April 2001 decision and remanded the matter to the 
Board for action in compliance with the order.


REMAND

Following a review of the record, the Board finds that a 
remand of this matter is required to comply with the Court's 
order.

By way of historical background, the Board notes that the 
veteran first applied for VA compensation benefits for a 
psychiatric disability in October 1983.  The RO denied this 
claim in a rating decision dated in February 1984.  The 
veteran was informed of the adverse decision and his right to 
appeal it in correspondence dated in March 1984.  He did not 
file a notice of disagreement with this decision.  It was not 
until July 18, 1991, that the veteran submitted an 
application to reopen this claim.  The RO reopened and 
granted the veteran's claim for service connection for PTSD 
in a March 1992 rating decision, and assigned an effective 
date of July 18, 1991, based on the date of receipt of the 
claim to reopen.  

It is the veteran's contention that he is entitled to an 
effective date for service connection for PTSD back to 1983, 
as he was initially misdiagnosed as schizophrenic by VA 
physicians.  The veteran believes that this misdiagnosis, 
among other errors on the part of the examining physicians, 
led to the denial of his initial claim in 1984.  

In January 2003, the Court remanded the veteran's claim.  In 
the Court's order, it was noted that remand was required for 
readjudication based upon consideration of the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), specifically 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159 (2002), enacted during the pendency of 
the veteran's appeal.)  

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant' s representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Following its review of the record, the Board has determined 
that further RO action is required to comply with the 
requirements of the VCAA and the implementing regulations.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send a letter to the 
veteran that provides the notice required 
under 38 U.S.C.A. § 5103(a).  In this 
letter the veteran should be informed 
that the evidence necessary to 
substantiate his claim is evidence that 
he submitted a petition to reopen his 
previously denied claim for service 
connection for a psychiatric disability 
prior to July 18, 1991, or any VA medical 
evidence showing PTSD related to service 
and dated prior to July 18, 1991 (which 
may qualify as an informal application to 
reopen the previously denied claim of 
service connection).  In addition, the RO 
should inform the veteran that if he 
provides sufficient identifying 
information, it will attempt to obtain 
pertinent medical evidence, such as 
medical records, on his behalf.  Finally, 
the RO should inform the veteran that the 
evidence and information submitted in 
response to the RO's letter must be 
received within one year of the date of 
the RO's letter.

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002), to include attempting to obtain 
any pertinent evidence identified, but 
not provided, by the veteran.

3.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




